NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC., '
Plcu'ntiffs-Appellants,
V.
UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,
AND _
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND
KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendcmts-Appellees.
2012-1200
Appea1 from the United States Court of Internationa1
Trade in case n0. 08-CV-(}302, Judge Timothy C. Stanceu.

ETHAN ALLEN GLOBAL V. US 2
ON MOTION
Before BRYSON, Circu.it Judge.
0 R D E R
The United States and Kincaid Furniture Co., lnc. et
al. move for summary affirmance Ethan Allen Global,
lnc. et al. oppose. 4
The court deems it the better course for the appeal to
be fully briefed and decided by a merits panel
Accordingly,
IT ls ORDERED THAT:
The motions for summary affirmance are denied The
appellants initial brief is due within 30 days o£the date of
filing of this order.
FoR THE CoURT
|*1AR 2 3 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Craig A. Lewis, Esq.
Patrick V. Gallagher, Esq. F"_ED
Jessica R. Toplin, Esq. U-31,f_If'§li':FgBgl’£_Pc|:’I§%|ilSl.l’0R
19 ma 23 2012
JAN HOFlBALY
CLERK
S